         Case 1:18-cv-01551-ESH Document 82 Filed 03/19/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 LUCAS CALIXTO, et al.,                               )
                                                      )
                          PLAINTIFFS,                 )
                                                      )
 v.                                                   )
                                                      )
 UNITED STATES DEPARTMENT OF THE                      )    Case No. 1:18-cv-01551-ESH
 ARMY, et al.,                                        )
                                                      )
                          DEFENDANTS.                 )

               PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiffs respectfully submit this notice of supplemental authority in further support of

Plaintiffs’ Opposition to Defendants’ Motion to Dismiss (Dkt. 74) and Plaintiffs’ Renewed Motion

for Class Certification and Appointment of Class Counsel (Dkt. 62) (together “the Motions”).

       As set forth in attached March 15, 2019 Opinion and Order of the United States District

Court for the Southern District of New York in R.F.M., et al. v. Nielsen, et al., No. 18-cv-5068-

JGK (“R.F.M.”) (Exhibit 1), the R.F.M. case involved an Administrative Procedure Act (“APA”)

challenge by a proposed class of “immigrant juveniles” who had been denied their ability to obtain

protected status due to a policy of the United States Citizenship and Immigration Services

(“USCIS”). The agency defendants raised numerous defenses, including that (a) there was no

policy or no new policy, (b) the decisions were committed to agency discretion and therefore non-

reviewable by the courts, (c) there was no discrete final agency action because USCIS had not yet

denied protected status to some class members, and (d) class action status should be denied because

of a lack of commonality and because each denial was unique to the individual in question. The

District Court rejected each of these defenses, certified the matter as a class action, granted

summary judgment to the plaintiffs and the class, and – after finding that the policy was unlawful

under the APA – entered a permanent injunction enjoining USCIS from applying the policy.


                                                1
         Case 1:18-cv-01551-ESH Document 82 Filed 03/19/19 Page 2 of 2



          Among others, the District Court issued the following statements:

              “If the . . . laws are to be changed . . . , the change must come from Congress and

               not from the [agency] authorities.” Ex. 1 at 3.

              “[T]he agency’s description of its actions is not conclusive, . . . ‘for it is the

               substance of what the [agency] has purported to do and has done which is

               decisive.’” Ex. 1 at 41-42 (internal citation omitted).

              “The defendants’ argument misses the mark. The plaintiffs are not challenging

               individual [ ] decisions, nor do the plaintiffs ask this Court to determine the

               outcome of any individual petition.” Ex. 1 at 24.

              “Courts regularly approve classes involving future members when those members

               face a threat of imminent injury.” Ex. 1 at 26.

       The Motions before this Court present analogous legal questions. Accordingly, Plaintiffs

request that the Court take notice of the R.F.M. decision as supplemental authority in support of

Plaintiffs’ positions on the pending Motions.

Dated: March 19, 2019                           Respectfully submitted,
                                                        /s/ Douglas W. Baruch
                                                Douglas W. Baruch (D.C. Bar No. 414354)
                                                Jennifer M. Wollenberg (D.C. Bar No. 494895)
                                                Kayla Stachniak Kaplan (D.C. Bar No. 996635)
                                                Neaha P. Raol (D.C. Bar No. 1005816)
                                                Katherine L. St. Romain (D.C. Bar No. 1035008)
                                                Fried, Frank, Harris, Shriver & Jacobson LLP
                                                801 17th Street, NW
                                                Washington, D.C. 20006
                                                Telephone: (202) 639-7000
                                                Facsimile: (202) 639-7003
                                                Email: douglas.baruch@friedfrank.com
                                                Email: jennifer.wollenberg@friedfrank.com
                                                Counsel for Plaintiffs




                                                   2
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 1 of 63




                    Exhibit 1
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 2 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 3 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 4 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 5 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 6 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 7 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 8 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 9 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 10 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 11 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 12 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 13 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 14 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 15 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 16 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 17 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 18 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 19 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 20 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 21 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 22 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 23 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 24 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 25 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 26 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 27 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 28 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 29 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 30 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 31 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 32 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 33 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 34 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 35 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 36 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 37 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 38 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 39 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 40 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 41 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 42 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 43 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 44 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 45 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 46 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 47 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 48 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 49 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 50 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 51 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 52 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 53 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 54 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 55 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 56 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 57 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 58 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 59 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 60 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 61 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 62 of 63
Case 1:18-cv-01551-ESH Document 82-1 Filed 03/19/19 Page 63 of 63
